Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 1 of 47 Page ID #:1091




  1
      Shayla Myers (SBN: 264054)
      LEGAL AID FOUNDATION OF LOS ANGELES
  2   7000 S. Broadway, Los Angeles, CA 90003
  3
      Tel.: (213) 640-3983
      Email(s): smyers@lafla.org
  4
      Attorneys for Gladys Zepeda, Miriam Zamora,
  5
      Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
  6   Marquis Ashley, and Ktown for All
  7
      Additional Attorneys on Next Page.
  8
  9                        UNITED STATES DISTRICT COURT
 10         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 11
 12   JANET GARCIA, et al.                         )   CASE NO. 2:19-cv-06182-DSF-PLA
                     Plaintiff(s),                 )
 13                                                )
                  vs.                              )   PLAINTIFFS’ REQUEST FOR
 14                                                )   JUDICIAL NOTICE IN SUPPORT
                                                   )   OF PRELIMINARY INJUNCTION
 15
      CITY OF LOS ANGELES, et al,                  )
                                                   )
                    Defendant(s).                  )
 16
                                                   )
 17                                                )
                                                   )
 18                                                )
                                                   )
 19                                                )
                                                   )
 20                                                )
                                                   )
 21                                                )
                                                   )
 22                                                )
 23
 24
 25
 26
 27
 28


                  REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF A PRELIMINARY INJUNCTION
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 2 of 47 Page ID #:1092




  1   Catherine Sweetser (SBN: 271142)
      Kristina Harootun (SBN: 308718)
  2   SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP
  3   11543 W. Olympic Blvd.,
      Los Angeles, CA 90064
  4
      Tel.: (310) 396-0731
  5   Email(s): csweetser@sshhlaw.com
  6
                kharootun@sshhlaw.com

  7   Attorneys for Plaintiffs.
  8
  9   Benjamin Allan Herbert (SBN: 277356)
      William L. Smith (SBN: 324235)
 10   KIRKLAND & ELLIS LLP
 11   555 S. Flower St., Los Angeles, CA 90071
      Tel.: (213) 680-8400
 12
      Email(s): benjamin.herbert@kirkland.com
 13             william.smith@kirkland.com
 14
      Attorneys for Plaintiffs Ktown for All, Ali El-Bey,
 15   Peter Diocson Jr., Marquis Ashley, and Janet Garcia
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                    REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF A PRELIMINARY INJUNCTION
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 3 of 47 Page ID #:1093




  1   TO THE COURT, DEFENDANTS AND THEIR ATTORNEYS OF RECORD:
  2         Pursuant to Rule 201 of the Federal Rules of Evidence, Plaintiffs respectfully
  3   request that the Court take judicial notice of the following documents:
  4
  5         1. Los Angeles Municipal Code Section 11, attached as Exhibit 1;
  6         2. Los Angeles Municipal Code Section 56.11, attached as Exhibit 2;
  7         3. City of Los Angeles, LA Sanitation and Environment (LASAN) Reports
  8            Back on Multiple Energy, Climate Change & Environmental Justice
  9            Committee Motions Regard the Livability Services’ New Deployment Plan,
 10            Provision of Enhanced Services to Homeless Encampment Residents and
 11            Elevated Collection and Enforcement Illegal Dumping Strategies, dated
 12            November 27, 2019 , a true and correct copy of which is attached as Exhibit
 13            3;
 14         4. City of Los Angeles, LA Sanitation and Environment Report Back on the
 15            City’s Comprehensive Cleaning and Rapid Engagement Program, dated
 16            January 21, 2020, a true and correct copy of which is attached as Exhibit 4;
 17         5. The dates of Los Angeles City Council committee and full council hearings
 18            regarding the deployment of CARE and CARE+ teams. The Index for
 19            Council File 19-0609 provides the dates of these meetings as part of the
 20            official register of actions, maintained by the Los Angeles City Clerk, for
 21            actiosn taken by the Los Angeles City Council. A true and correct copy of
 22            the Index is attached as Exhibit 5;
 23         6. Website of the Mayor of the City of Los Angeles,”Mayor Garcetti
 24            announces New Plan to Deploy New Sanitation Teams, Deliver Services to
 25            Homeless Encampments,” dated June 19, 2019, available at
 26            https://www.lamayor.org/mayor-garcetti-announces-new-plan-deploy-new-
 27            sanitation-teams-deliver-services-homeless-encampments/. The press
 28            release announces the new deployment of the Comprehensive Cleaning and
                                                    1
                    REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF A PRELIMINARY INJUNCTION
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 4 of 47 Page ID #:1094




  1             Rapid Response (CARE) and CARE+ teams, to replace HOPE teams and
  2             Clean Streets LA teams. A true and correct copy of the website is attached
  3             as Exhibit 6.
  4
  5         Federal Rule of Evidence (“Fed. R. Evid.”) 201 permits a Court to take judicial
  6   notice of a “fact that is not subject to reasonable dispute because it (1) is generally
  7   known with the trial court’s territorial jurisdiction; or (2) can be accurately and
  8   readily determined from sources whose accuracy cannot be reasonably be
  9   questioned”. Fed. R. Evid. 201(b).
 10         Requests 1 and 2 are for Municipal Ordinances. This Court previously granted
 11   Defendant’s unopposed Request for Judicial Notice for LAMC 56.11. See Order
 12   Granting in Part and Denying in Part Plaintiff’s Motion to Dismiss, Dkt. 36 at 1,
                                                                                     . n. 1.
 13         Requests 3 and 4 are properly the subject for judicial notice, since they are
 14   official government reports prepared by an administrative agency, LA Sanitation, for
 15   another government entity, the Los Angeles City Council. See DeHoog v. Anheuser-
 16   Busch InBev SA/NV, 899 F.3d 758, 763 n.5 (9th Cir. 2018) (taking judicial notice of
 17   government documents); Anderson v. Holder, 673 F.3d 1089, 1094 n.1 (9th Cir.
 18   2012) (reports of administrative bodies). These documents and Request Number
 19   Exhibit 5 are part of the legislative history and available on the website of the Los
 20   Angeles City Clerk. See also Democratic Nat'l Comm. v. Reagan, 904 F.3d 686, 710
 21   n.13 (9th Cir. 2018) (taking judicial notice of report publicly available on the website
 22   of the U.S. Election Assistance Commission).
 23         Request 6 is available on the website of the Los Angeles Mayor and may
 24   therefore be subject to Judicial Review. Id.
 25
 26         Plaintiffs therefore request this Court take judicial note of foregoing, which are
 27   attached as Exhibits 1-6.
 28

                                                   2
                   REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF A PRELIMINARY INJUNCTION
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 5 of 47 Page ID #:1095




  1   Sated: February 26, 2020         Respectfully submitted,
  2                                    LEGAL AID FOUNDATION OF LOS ANGELES
  3                                   SCHONBRUN SEPLOW
                                      HARRIS & HOFFMAN LLP
  4
                                      KIRKLAND & ELLIS LLP
  5
                                             /s/
  6                                   By: Shayla Myers
                                      Attorneys for Plaintiffs.
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  3
                  REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF A PRELIMINARY INJUNCTION
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 6 of 47 Page ID #:1096




                           EXHIBIT 1
2/26/2020
        Case                                ARTICLE
                 2:19-cv-06182-DSF-PLA Document 39 1 Filed
                                                     GENERAL PROVISIONS
                                                           02/26/20     xx
                                                                      Page 7 of 47 Page ID #:1097
       Print

                                                  Los Angeles Municipal Code

            SEC. 11.00. PROVISIONS APPLICABLE TO CODE.
        (Amended by Ord. No. 175,676, Eff. 1/11/04.)

       (a) Short Title. Reference to Code in Prosecutions. Designation in Ordinances. This Code, which
     consists of criminal or regulatory ordinances of this City, shall be known as the “Official Los Angeles
     Municipal Code,” and it shall be sufficient to refer to the Code as the “Los Angeles Municipal Code” in any
     prosecution for the violation of any of its provisions; it shall also be sufficient to designate any ordinance
     adding to, amending or repealing this Code or a portion of this Code as an addition or amendment to or a
     repeal of the “Los Angeles Municipal Code.”

       (b) Existing Law Continued. The provisions of this Code, to the extent they are substantially the same
     as existing provisions relating to the same subject matter, shall be construed as restatements and
     continuations of the Code and not as new enactments.

       (c) Construction. The provisions of this Code and all proceedings under it are to be construed with a
     view to effect its objectives and to promote justice.

       (d) Effect of Code on Past Actions and Obligations Previously Accrued. Neither the adoption of this
     Code nor the repeal of any ordinance of this City shall in any manner affect the prosecution for violation of
     ordinances, which violations were committed prior to the effective date of the ordinance, nor be construed
     as a waiver of any license or penalty at the effective date due and unpaid under the ordinance, nor be
     construed as affecting any of the provisions of the ordinance relating to the collection of any license or
     penalty or the penal provisions applicable to any violation, nor to affect the validity of any bond or cash
     deposit in lieu of a bond, required to be posted, filed or deposited pursuant to any ordinance or its violation,
     and all rights and obligations associated with the ordinance shall continue in full force and effect.

        (e) References to Specific Ordinances. The provisions of this Code shall not in any manner affect
     deposits or other matters of record which refer to, or are otherwise connected with ordinances that are
     specially designated by a number or otherwise and which are included within this Code, but those
     references shall be construed to apply to the corresponding provisions contained within this Code.

       (f) Heading, Effect of. Division, chapter, article and section headings contained in this Code shall not
     be deemed to govern, limit, modify or in any manner affect the scope, meaning or intent of the provisions
     of any division, chapter, article or section.

       (g) Reference to Acts or Omissions Within This City. This Code shall refer only to the omission or
     commission of acts within the territorial limits of the City of Los Angeles and that territory outside of this
     City over which the City has jurisdiction or control by virtue of the Constitution, Charter or any law, or by
     reason of ownership or control of property.

       (h) Proof of Notice. Proof of giving any notice may be made by the certificate of any officer or
     employee of this City or by affidavit of any person over the age of 18 years, which shows service in
     conformity with this Code or other provisions of law applicable to the subject matter concerned.

        (i) Notices, Service of. Whenever a notice is required to be given under this Code, unless different
     provisions in this Code are otherwise specifically made applicable, the notice may be given either by
     personal delivery to the person to be notified or by deposit in the United States Mail in a sealed envelope,
     postage prepaid, addressed to the person to be notified at his or her last known business or residence
     address as it appears in the public records or other records pertaining to the matter to which the notice is
     directed. Service by mail shall be deemed to have been completed at the time of deposit in the mail.
library.amlegal.com/alpscripts/get-content.aspx                                                                         1/3
2/26/2020
        Case                                ARTICLE
                 2:19-cv-06182-DSF-PLA Document 39 1 Filed
                                                     GENERAL PROVISIONS
                                                           02/26/20     xx
                                                                      Page 8 of 47 Page ID #:1098

        (j) Prohibited Acts; Include Causing, Permitting, Suffering. Whenever in this Code any act or
     omission is made unlawful it shall include causing, permitting, aiding, abetting, suffering or concealing the
     fact of the act or omission.

       (k) Validity of Code. If any section, subsection, sentence, clause, phrase or portion of this Code is for
     any reason held to be invalid or unconstitutional by the decision of any court of competent jurisdiction, that
     decision shall not affect the validity of the remaining portions of this Code. The Council of this City hereby
     declares that it would have adopted this Code and each section, subsection, sentence, clause, phrase or
     portion of the Code, irrespective of the fact that any one portion or more sections, subsections clauses,
     phrases or portions are declared invalid or unconstitutional.

       (l) In addition to any other remedy or penalty provided by this Code, any violation of any provision of
     this Code is declared to be a public nuisance and may be abated by the City or by the City Attorney on
     behalf of the people of the State of California as a nuisance by means of a restraining order, injunction or
     any other order or judgment in law or equity issued by a court of competent jurisdiction. The City or the
     City Attorney, on behalf of the people of the State of California, may seek injunctive relief to enjoin
     violations of, or to compel compliance with, the provisions of this Code or seek any other relief or remedy
     available at law or equity. (Amended by Ord. No. 177,103, Eff. 12/18/05.)

        Violations of this Code are deemed continuing violations and each day that a violation continues is
     deemed to be a new and separate offense and subject to a maximum civil penalty of $2,500 for each and
     every offense.

       As part of any civil action, the court may require posting of a performance bond to ensure compliance
     with this Code, applicable state codes, court order or judgment.

        (m) It shall be unlawful for any person to violate any provision or fail to comply with any of the
     requirements of this Code. Any person violating any of the provisions or failing to comply with any of the
     mandatory requirements of this Code, shall be guilty of a misdemeanor unless that violation or failure is
     declared in this Code to be an infraction. An infraction shall be tried and be punishable as provided in
     Section 19.6 of the Penal Code and the provisions of this section. Any violation of this Code that is
     designated as a misdemeanor, may be charged by the City Attorney as either a misdemeanor or an
     infraction.

        Every violation of this Code is punishable as a misdemeanor unless provision is otherwise made, and
     shall be punishable by a fine of not more than $1,000.00 or by imprisonment in the County Jail for a period
     of not more than six months, or by both a fine and imprisonment.

        Every violation of this Code that is established as an infraction, or is charged as an infraction, is
     punishable by a fine as set forth in this Code section, or as otherwise provided in this Code, not to exceed
     $250.00 for each violation.

       Violations of this Code may be addressed through the use of an Administrative Citation as set forth in
     Article 1.2 of Chapter 1 of this Code. The administrative fines prescribed by Chapter 1, Article 1.2 may be
     sought as an alternative to other legally available civil and criminal remedies. (Amended by Ord. No.
     184,766, Eff. 3/27/17.)

       Each person shall be guilty of a separate offense for each and every day during any portion of which any
     violation of any provision of this Code is committed, continued or permitted by that person, and shall be
     punishable accordingly.

       (n) Pursuant to Government Code Section 38773, the City may summarily abate any nuisance at the
     expense of the persons creating, causing, committing, or maintaining it and the expense of the abatement of
library.amlegal.com/alpscripts/get-content.aspx                                                                       2/3
2/26/2020
        Case 2:19-cv-06182-DSF-PLA Document       ARTICLE
                                                      39 1 Filed
                                                           GENERAL  PROVISIONS
                                                                 02/26/20      xx
                                                                             Page  9 of 47 Page ID #:1099
     the nuisance may be a lien against the property on which it is maintained and a personal obligation against
     the property owner.

        (o) Pursuant to Government Code Section 38773.7, upon entry of a second or subsequent civil or
     criminal judgment within a two-year period that finds an owner of property responsible for a condition that
     may be abated in accordance with California Government Code Section 38773.5, a court may order the
     owner to pay treble the costs of the abatement. These costs shall not include conditions abated pursuant to
     California Health and Safety Code Section 17980.




library.amlegal.com/alpscripts/get-content.aspx                                                                    3/3
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 10 of 47 Page ID #:1100




                           EXHIBIT 2
2/26/2020
       Case     2:19-cv-06182-DSF-PLA DocumentARTICLE 6 PUBLIC
                                               39 Filed        HAZARDS xx
                                                           02/26/20    Page 11 of 47 Page ID #:1101
       Print

                                                  Los Angeles Municipal Code

            SEC. 56.11. STORAGE OF PERSONAL PROPERTY.
        (Amended by Ord. No. 184,182, Eff. 4/11/16.)

       1. Declaration of Legislative Intent - Purpose. The City enacts this section to balance the needs of the
     residents and public at large to access clean and sanitary public areas consistent with the intended uses for
     the public areas with the needs of the individuals, who have no other alternatives for the storage of personal
     property, to retain access to a limited amount of personal property in public areas. On the one hand, the
     unauthorized use of public areas for the storage of unlimited amounts of personal property interferes with
     the rights of other members of the public to use public areas for their intended purposes and can create a
     public health or safety hazard that adversely affects those who use public areas. On the other hand, the
     City's large and vulnerable homeless population needs access to a manageable amount of essential property
     for their personal use and well-being. This section attempts to balance the needs of all of the City's
     residents.

       2. Definitions. The definitions contained in this subsection shall govern the construction, meaning and
     application of words and phrases used in this section.

                  (a) "Alley" means any Highway having a Roadway not exceeding 25 feet in width which is
               primarily for access to the rear or side entrances of abutting property.

                  (b) "Bikeway" means all facilities that provide primarily for, and promote, bicycle travel.

                  (c) "Bulky Item" means any item, with the exception of a constructed Tent, operational bicycle
               or operational walker, crutch or wheelchair, that is too large to fit into a 60-gallon container with the
               lid closed, including, but not limited to, a shed, structure, mattress, couch, chair, other furniture or
               appliance. A container with a volume of no more than 60 gallons used by an individual to hold his
               or her Personal Property shall not in itself be considered a Bulky Item.

                 (d) "City Employee" means any full or part-time employee of the City of Los Angeles or a
               contractor retained by the City for the purpose of implementing this Section.

                 (e) "Essential Personal Property" means any and all Personal Property that cumulatively is less
               than two cubic feet in volume, which, by way of example, is the amount of property capable of
               being carried within a backpack.

                 (f) "Excess Personal Property" means any and all Personal Property that cumulatively exceeds
               the amount of property that could fit in a 60-gallon container with the lid closed.

                 (g) "Highway" means a way or place of whatever nature, publicly maintained and open to the
               use of the public for purposes of vehicular travel.

                 (h) "Parkway" means the area of the Street between the back of the curb and the Sidewalk that
               typically is planted and landscaped.

                  (i) "Person" means any individual.

                 (j) "Personal Property" means any tangible property, and includes, but is not limited to, goods,
               materials, merchandise, Tents, tarpaulins, bedding, sleeping bags, hammocks, personal items such
               as household items, luggage, backpacks, clothing, documents and medication.

library.amlegal.com/alpscripts/get-content.aspx                                                                            1/6
2/26/2020
       Case    2:19-cv-06182-DSF-PLA DocumentARTICLE            6 PUBLIC
                                                          39 Filed       HAZARDS xx
                                                                      02/26/20   Page 12 of 47 Page ID #:1102
                  (k) "Public Area" or "Public Areas" means all property that is owned, managed or maintained
               by the City, except property under the jurisdiction of the Department of Recreation and Parks which
               is governed by Los Angeles Municipal Code Section 63.44, and shall include, but not be limited to,
               any Street, medial strip, space, ground, building or structure.

                 (l) "Roadway" means that portion of a Highway improved, designed or ordinarily used for
               vehicular travel.

                 (m) "Sidewalk" means that portion of a Highway, other than the Roadway, set apart by curbs,
               barriers, markings or other delineation, for pedestrian travel.

                  (n) "Storage Facility" means any facility, whether operated by a public, non-profit or private
               provider, which allows and has capacity for voluntary storage, free of charge, for a homeless person
               to store Personal Property up to the equivalent of the amount of property that would fit into a single
               60-gallon container with the lid closed.

                   (o)     "Store", "Stored", "Storing" or "Storage" means to put Personal Property aside or
               accumulate for use when needed, to put for safekeeping, and/or to place or leave in a Public Area.
               Moving Personal Property to another location in a Public Area or returning Personal Property to the
               same block on a daily or regular basis shall be considered Storing and shall not be considered to be
               removing the Personal Property from a Public Area. This definition shall not include any Personal
               Property that, pursuant to statute, ordinance, permit, regulation or other authorization by the City or
               state, is Stored with the permission of the City or state on real property that is owned or controlled
               by the City.

                   (p) "Street" includes every Highway, avenue, lane, Alley, court, place, square, Sidewalk,
               Parkway, curbs, Bikeway or other public way in this City which has been or may hereafter be
               dedicated and open to public use, or such other public property so designated in any law of this
               state.

                 (q) "Tent" means a collapsible shelter made of fabric such as nylon or canvas or a tarp stretched
               and sustained by supports, which is not open on all sides and which hinders an unobstructed view
               behind or into the area surrounded by the fabric. In order to qualify as a Tent for purposes of this
               subsection, a Tent, when deconstructed, must be able to fit within a 60-gallon container with the lid
               closed.

                 (r) "Unattended" means no Person is present with the Personal Property who asserts or claims
               ownership over the Personal Property. Conversely, property is considered "Attended" if a Person is
               present with the Personal Property and the Person claims ownership over the Personal Property.

      3. Regulation and Impoundment of Stored Personal Property; Discard of Certain Stored Personal
     Property.

                 (a) No Person shall Store any Unattended Personal Property in a Public Area. With pre-removal
               notice as specified in Subsection 4.(a), the City may impound any Unattended Personal Property in
               a Public Area, regardless of volume. Post-removal notice shall be provided as set forth in
               Subsection 4.(b), below.

                 (b) No Person shall Store any Attended Excess Personal Property in a Public Area. With pre-
               removal notice as specified in Subsection 4.(a), the City may impound any Attended Excess
               Personal Property Stored in a Public Area. Post-removal notice shall be provided as set forth in
               Subsection 4.(b), below.


library.amlegal.com/alpscripts/get-content.aspx                                                                          2/6
2/26/2020
       Case    2:19-cv-06182-DSF-PLA DocumentARTICLE           6 PUBLIC
                                                         39 Filed       HAZARDS xx
                                                                    02/26/20    Page 13 of 47 Page ID #:1103
                 (c) No Person shall Store any Personal Property in a Public Area in such a manner as to obstruct
               City operations, including a Street or Sidewalk maintenance or cleaning. Without prior notice, the
               City may temporarily move Personal Property, whether Attended or Unattended, which is
               obstructing City operations in a Public Area, including a Street or Sidewalk maintenance or
               cleaning, during the time necessary to conduct the City operations. The City also may impound
               Personal Property that is obstructing City operations in a Public Area, pursuant to Subsection 3.(a)
               or 3.(b).

                 (d) No Person shall Store any Personal Property in a Public Area in such a manner that it does
               not allow for passage as required by the Americans with Disabilities Act of 1990, Pub. L. No. 101-
               336, 104 Stat. 328 (1990), as amended from time to time (ADA). Without prior notice, the City
               may move and may immediately impound any Personal Property, whether Attended or Unattended,
               Stored in a Public Area in such a manner that it does not allow for passage as required by the ADA.
               Post-removal notice shall be provided as set forth in Subsection 4.(b), below.

                 (e) No Person shall Store any Personal Property within ten feet of any operational and utilizable
               entrance, exit, driveway or loading dock. Without prior notice, the City may move and may
               immediately impound any Personal Property, whether Attended or Unattended, Stored in a Public
               Area within ten feet of any operational and utilizable entrance, exit, driveway or loading dock.
               Post-removal notice shall be provided as set forth in Subsection 4.(b), below.

                  (f) No Person shall Store in a Public Area that has a clearly posted closure time any Personal
               Property after the posted closure time. Without prior notice, the City may remove and impound
               Personal Property, whether Attended or Unattended, Stored in a Public Area that has a clearly
               posted closure time, provided the Personal Property is removed and impounded after the posted
               closure time. Post-removal notice shall be provided as set forth in Subsection 4.(b), below.

                  (g) No Person shall Store any Personal Property in a Public Area if the Personal Property,
               whether Attended or Unattended, constitutes an immediate threat to the health or safety of the
               public. Without prior notice, the City may remove and may discard any Personal Property Stored in
               a Public Area if the Personal Property poses an immediate threat to the health or safety of the
               public.

                  (h) No Person shall Store any Personal Property in a Public Area if the Personal Property,
               whether Attended or Unattended, constitutes an evidence of a crime or contraband. Without prior
               notice, the City may remove and may discard any Personal Property that constitutes evidence of a
               crime or contraband, as permissible by law.

                  (i) No Person shall Store any Bulky Item in a Public Area. Without prior notice, the City may
               remove and may discard any Bulky Item, whether Attended or Unattended, Stored in a Public Area
               unless the Bulky Item is designed to be used as a shelter. For any Bulky Item that is designed to be
               used as a shelter but does not constitute a Tent as defined in Subsection 2.(q), with pre-removal
               notice as specified in Subsection 4.(a), the City may remove and discard the Bulky Item, whether
               Attended or Unattended. If the Bulky Item violates Subsection 3.(d)-(h) herein, even if it is
               designed to be used as a shelter, without prior notice, the City may remove and discard the Bulky
               Item, whether Attended or Unattended.

                  (j) Upon the creation of any new Storage Facility, increased capacity at an Existing Storage
               Facility or subsidized transportation assistance to a Storage Facility, the Chief Administrative
               Officer shall report to the Council to inform the Council's consideration of whether to prohibit a
               Person from Storing more than Essential Personal Property in a Public Area in a specified radius
               from a Storage Facility, based upon the amount of the additional storage capacity and the
               accessibility thereto. In consideration of the CAO's report, the Council may, by resolution, prohibit

library.amlegal.com/alpscripts/get-content.aspx                                                                        3/6
2/26/2020
       Case    2:19-cv-06182-DSF-PLA DocumentARTICLE          6 PUBLIC
                                                        39 Filed       HAZARDS xx
                                                                   02/26/20    Page 14 of 47 Page ID #:1104
               a Person within a specified radius of a Storage Facility from Storing more than Essential Personal
               Property in a Public Area.

        4. Notice.

                 (a) Pre-Removal Notice. Pre-removal notice shall be deemed provided if a written notice is
               provided to the Person who is Storing or claims ownership of the Personal Property, or is posted
               conspicuously on or near the Personal Property and the actual removal commences no more than 72
               hours after the pre-removal notice is posted. The written notice shall contain the following:

                            (1) A general description of the Personal Property to be removed.

                            (2) The location from which the Personal Property will be removed.

                            (3) The date and time the notice was posted.

                            (4) A statement that the Personal Property has been stored in violation of Section 56.11,
                          Subsection 3.

                           (5) A statement that the Personal Property may be impounded if not removed from Public
                          Areas within 24 hours.

                            (6) A statement that moving Personal Property to another location in a Public Area shall
                          not be considered removal of Personal Property from a Public Area.

                            (7) The address where the removed Public Property will be located, including a telephone
                          number and the internet website of the City through which a Person may receive information
                          as to impounded Personal Property as well as information as to voluntary storage location(s).

                            (8) A statement that impounded Personal Property may be discarded if not claimed within
                          90 days after impoundment.

                 (b) Post-Removal Notice. Upon removal of Stored Personal Property, written notice shall be
               conspicuously posted in the area from which the Personal Property was removed. The written
               notice shall contain the following:

                            (1) A general description of the Personal Property removed.

                            (2) The date and approximate time the Personal Property was removed.

                            (3) A statement that the Personal Property was stored in a Public Area in violation of
                          Section 56.11, Subsection 3.

                              (4) The address where the removed Personal Property will be located, including a
                          telephone number and internet website of the City through which a Person may receive
                          information as to impounded Personal Property.

                            (5) A statement that impounded Personal Property may be discarded if not claimed within
                          90 days after impoundment.

        5. Storage and Disposal.
              (a) Except as specified herein, the City shall move Personal Property to a place of storage.


library.amlegal.com/alpscripts/get-content.aspx                                                                           4/6
2/26/2020
       Case    2:19-cv-06182-DSF-PLA DocumentARTICLE           6 PUBLIC
                                                        39 Filed        HAZARDS xx
                                                                    02/26/20    Page 15 of 47 Page ID #:1105
                  (b) Except as specified herein, the City shall store impounded Personal Property for 90 days,
               after which time, if not claimed, it may be discarded. The City shall not be required to undertake
               any search for, or return, any impounded Personal Property stored for longer than 90 days.

                  (c) The City shall maintain a record of the date any impounded Personal Property was discarded.

       6. Repossession. The owner of impounded Personal Property may repossess the Personal Property prior
     to its disposal upon submitting satisfactory proof of ownership. A Person may establish satisfactory proof
     of ownership by, among other methods, describing the location from and date when the Personal Property
     was impounded from a Public Area, and providing a reasonably specific and detailed description of the
     Personal Property. Valid, government-issued identification is not required to claim impounded Personal
     Property.

        7. Ban on Erection of Tent during Certain Daytime Hours. No Person shall erect, configure or
     construct a Tent in any Public Area from 6:00 a.m. to 9:00 p.m. (except during rainfall or when the
     temperature is below 50 degrees Fahrenheit). A Person must take down, fold, deconstruct or put away any
     Tent erected, configured or constructed in any Public Area between the hours of 6:00 a.m. and 9:00 p.m.
     (except during rainfall or when the temperature is below 50 degrees Fahrenheit). Without prior notice, the
     City may deconstruct and may impound any Tent, whether Attended or Unattended, located in any Public
     Area in violation of this subsection or in violation of Subsections 3.(c)-(h) hereof. The City shall provide
     post-removal notice for any impounded Tent, as set forth in Subsection 4.(b), herein.

        8. Ban on Attachments to Public and Private Property.

                  (a) Public Property. No Person shall erect any barrier against or lay string or join any wires,
               ropes, chains or otherwise attach any Personal Property to any public property, including but not
               limited to, a building or portion or protrusion thereof, fence, bus shelter, trash can, mail box, pole,
               bench, news rack, sign, tree, bush, shrub or plant, without the City's prior written consent.

                  (b) Private Property. No Person shall erect any barrier against or lay string or join any wires,
               ropes, chains or otherwise attach any Personal Property to any private property in such a manner as
               to create an obstruction on or across any Street or area where the public may travel.

                 (c) Removal. Without prior notice, the City may remove any barrier, string, wires, ropes, chains
               or other attachment of Personal Property, whether Attended or Unattended, to any public property,
               or to any private property which creates an obstruction to any Street or area where the public may
               travel.

       9. Illegal Dumping. Nothing herein precludes the enforcement of any law prohibiting illegal dumping,
     including but not limited to California Penal Code Section 374.3, and Los Angeles Municipal Code
     Sections 41.14, 63.44 B.13. or 190.02, or any successor statutes proscribing Illegal dumping.

       10. Unlawful Conduct. Los Angeles Municipal Code Section 11.00 shall not apply to violations of this
     section except as follows:

                 (a) No Person shall willfully resist, delay or obstruct a City employee from moving, removing,
               impounding or discarding Personal Property Stored in a Public Area in violation of Subsections 3.
               (a)-(h).

                  (b) No Person shall refuse to take down, fold, deconstruct or otherwise put away any Tent
               erected or configured between the hours of 6:00 a.m. and 9:00 p.m., in violation of Subsection 7., or
               willfully resist, delay or obstruct a City employee from taking down, folding, deconstructing,
               putting away, moving, removing, impounding or discarding the Tent, including by refusing to vacate
               or retreat from the Tent.
library.amlegal.com/alpscripts/get-content.aspx                                                                          5/6
2/26/2020
       Case     2:19-cv-06182-DSF-PLA DocumentARTICLE 6 PUBLIC
                                               39 Filed        HAZARDS xx
                                                           02/26/20    Page 16 of 47 Page ID #:1106

                 (c) No Person shall refuse to remove any barrier, string, wire, rope, chain or other attachment that
               violates Subsection 8., or willfully resist, delay or obstruct a City employee from deconstructing,
               taking down, moving, removing, impounding or discarding the barrier, string, wire, rope, chain or
               other attachment, including by refusing to vacate or retreat from an obscured area created by the
               attachment.

                   (d) No Person shall willfully resist, delay or obstruct a City employee from removing or
               discarding a Bulky Item Stored in violation of Subsection 3.(i), including by refusing to vacate or
               retreat from within the Bulky Item or from an obscured area created by the Bulky Item.

                 (e) If Subsection 3.(j) becomes operative by resolution in any area of the City, no Person shall
               willfully resist, delay or obstruct a City employee from removing or impounding any Personal
               Property that exceeds the limit on Essential Personal Property.

                  (f) A violation of Subsection 9. prohibiting illegal dumping.

       11. Designated Administrative Agency. The City's Department of Public Works, Bureau of Sanitation,
     is hereby charged with serving as the Designated Administrative Agency (DAA), for the purposes of this
     ordinance. The DAA shall promulgate rules, protocols and procedures for the implementation and
     enforcement of this ordinance, consistent with the provisions herein.

       12. Severability. If any subsection, sentence, clause or phrase of this article is for any reason held to be
     invalid or unconstitutional by a court of competent jurisdiction, such decision shall not affect the validity of
     the remaining portions of this ordinance. The City Council hereby declares that it would have adopted this
     section, and each and every subsection, sentence, clause and phrase thereof not declared invalid or
     unconstitutional, without regard to whether any portion of the ordinance would be subsequently declared
     invalid or unconstitutional.




library.amlegal.com/alpscripts/get-content.aspx                                                                         6/6
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 17 of 47 Page ID #:1107




                              Exhibit 3
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 18 of 47 Page ID #:1108
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 19 of 47 Page ID #:1109
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 20 of 47 Page ID #:1110
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 21 of 47 Page ID #:1111
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 22 of 47 Page ID #:1112
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 23 of 47 Page ID #:1113
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 24 of 47 Page ID #:1114
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 25 of 47 Page ID #:1115
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 26 of 47 Page ID #:1116
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 27 of 47 Page ID #:1117
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 28 of 47 Page ID #:1118
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 29 of 47 Page ID #:1119
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 30 of 47 Page ID #:1120
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 31 of 47 Page ID #:1121
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 32 of 47 Page ID #:1122
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 33 of 47 Page ID #:1123
  Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 34 of 47 Page ID #:1124

*****************************************************************************
Office of the City Clerk, City of Los Angeles

This report was generated by the Council File Management System on 02/26/2020
*****************************************************************************

Council File Number
19-0609

Title
Illegal Dumping / Backlog / Homelessness Strategies / Clean Streets LA / HOPE

Last Change Date                                      Expiration Date
01/21/2020                                            01/21/2022

Reference Numbers
City Administrative Officer Report: 0220-05534-0001

Pending in committee
Energy, Climate Change, and Environmental Justice Committee

Mover                          Second
                               JOE BUSCAINO
                               MARQUEECE HARRIS-DAWSON
JOSE HUIZAR                    NURY MARTINEZ
                               CURREN D. PRICE, JR.
                               MONICA RODRIGUEZ

Action History for Council File 19-0609
Date       Activity
01/21/2020 Energy, Climate Change, and Environmental Justice Committee continued item to/for a
           date to be determined.
01/17/2020 Public Works: Sanitation document(s) referred to Energy, Climate Change, and
           Environmental Justice Committee.
01/17/2020 Energy, Climate Change, and Environmental Justice Committee scheduled item for
           committee meeting on January 21, 2020.
01/17/2020 Document(s) submitted by Public Works: Sanitation, as follows:

           Bureau of Sanitation report, dated January 21, 2020, relative to the City's
           Comprehensive Cleaning and Rapid Engagement Program.
12/04/2019 Public Works: Sanitation document(s) referred to Energy, Climate Change, and
           Environmental Justice Committee.
12/03/2019 Energy, Climate Change, and Environmental Justice Committee continued item to/for a
           future date.
12/02/2019 Document(s) submitted by Public Works: Sanitation, as follows:

           Bureau of Sanitation report, dated November 27, 2019, relative to a report back on
           Multiple Energy, Climate Change and Environmental Justice Committee Motions
           regarding livability services' new deployment plan, provision of enhanced services to
           homeless encampments residents and elevated collection and enforcement illegal
           dumping strategies.
11/27/2019 Energy, Climate Change, and Environmental Justice Committee scheduled item for
           committee meeting on December 3, 2019. (Scheduled pursuant to Council action of
           June 28, 2019).
07/09/2019 Council action final.
07/09/2019 Mayor transmitted Council File to City Clerk.

Wednesday, February 26, 2020                                                                   Page 1
of 2
  Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 35 of 47 Page ID #:1125
07/05/2019    City Clerk transmitted file to Mayor. Last day for Mayor to act is July 15, 2019.
07/05/2019    Council action final.
07/05/2019    Mayor transmitted Council File to City Clerk.
07/03/2019    City Clerk transmitted file to Mayor. Last day for Mayor to act is July 15, 2019.
07/03/2019    Council adopted item forthwith.
06/28/2019    City Clerk scheduled item for Council on July 3, 2019.
06/28/2019    Council adopted item, as amended, forthwith.
06/28/2019    City Administrative Officer document(s) referred to Council.
06/27/2019    Document(s) submitted by City Administrative Officer, as follows:

              City Administrative Officer report 0220-05534-0001, dated June 27, 2019, relative to
              the report prepared by the Bureau of Sanitation relative to a new deployment plan
              addressing livability services, specifically homeless encampment and illegal dumping
              clean-ups and a report on the funding of proposed overtime expenditures and the
              potential use of special funds to support the program.
06/25/2019    Energy, Climate Change, and Environmental Justice Committee approved as amended .
06/25/2019    Budget and Finance Committee; Homelessness and Poverty Committee waived
              consideration of item .
06/25/2019    City Clerk scheduled item for Council on June 28, 2019.
06/21/2019    Energy, Climate Change, and Environmental Justice Committee scheduled item for
              committee meeting on June 25, 2019.
06/20/2019    Personnel and Animal Welfare Committee waived consideration of item .
06/18/2019    Energy, Climate Change, and Environmental Justice Committee approved as amended .
06/14/2019    Energy, Climate Change, and Environmental Justice Committee scheduled item for
              committee meeting on June 18, 2019.
06/14/2019    Public Works: Sanitation document(s) referred to Budget and Finance Committee;
              Energy, Climate Change, and Environmental Justice Committee; Homelessness and
              Poverty Committee; Personnel and Animal Welfare Committee.
06/14/2019    Document(s) submitted by Public Works: Sanitation, as follows:

           Bureau of Sanitation report, dated June 14, 2019, relative to methodologies for
           addressing illegal dumping.
06/05/2019 Motion document(s) referred to Energy, Climate Change, and Environmental Justice
           Committee.




Wednesday, February 26, 2020                                                                      Page 2
of 2
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 36 of 47 Page ID #:1126




                              Exhibit 4
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 37 of 47 Page ID #:1127
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 38 of 47 Page ID #:1128
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 39 of 47 Page ID #:1129
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 40 of 47 Page ID #:1130
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 41 of 47 Page ID #:1131




                              Exhibit 5
  Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 42 of 47 Page ID #:1132

*****************************************************************************
Office of the City Clerk, City of Los Angeles

This report was generated by the Council File Management System on 02/26/2020
*****************************************************************************

Council File Number
19-0609

Title
Illegal Dumping / Backlog / Homelessness Strategies / Clean Streets LA / HOPE

Last Change Date                                      Expiration Date
01/21/2020                                            01/21/2022

Reference Numbers
City Administrative Officer Report: 0220-05534-0001

Pending in committee
Energy, Climate Change, and Environmental Justice Committee

Mover                          Second
                               JOE BUSCAINO
                               MARQUEECE HARRIS-DAWSON
JOSE HUIZAR                    NURY MARTINEZ
                               CURREN D. PRICE, JR.
                               MONICA RODRIGUEZ

Action History for Council File 19-0609
Date       Activity
01/21/2020 Energy, Climate Change, and Environmental Justice Committee continued item to/for a
           date to be determined.
01/17/2020 Public Works: Sanitation document(s) referred to Energy, Climate Change, and
           Environmental Justice Committee.
01/17/2020 Energy, Climate Change, and Environmental Justice Committee scheduled item for
           committee meeting on January 21, 2020.
01/17/2020 Document(s) submitted by Public Works: Sanitation, as follows:

           Bureau of Sanitation report, dated January 21, 2020, relative to the City's
           Comprehensive Cleaning and Rapid Engagement Program.
12/04/2019 Public Works: Sanitation document(s) referred to Energy, Climate Change, and
           Environmental Justice Committee.
12/03/2019 Energy, Climate Change, and Environmental Justice Committee continued item to/for a
           future date.
12/02/2019 Document(s) submitted by Public Works: Sanitation, as follows:

           Bureau of Sanitation report, dated November 27, 2019, relative to a report back on
           Multiple Energy, Climate Change and Environmental Justice Committee Motions
           regarding livability services' new deployment plan, provision of enhanced services to
           homeless encampments residents and elevated collection and enforcement illegal
           dumping strategies.
11/27/2019 Energy, Climate Change, and Environmental Justice Committee scheduled item for
           committee meeting on December 3, 2019. (Scheduled pursuant to Council action of
           June 28, 2019).
07/09/2019 Council action final.
07/09/2019 Mayor transmitted Council File to City Clerk.

Wednesday, February 26, 2020                                                                   Page 1
of 2
Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 43 of 47 Page ID #:1133




                              Exhibit 6
  Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 44 of 47 Page ID #:1134
07/05/2019    City Clerk transmitted file to Mayor. Last day for Mayor to act is July 15, 2019.
07/05/2019    Council action final.
07/05/2019    Mayor transmitted Council File to City Clerk.
07/03/2019    City Clerk transmitted file to Mayor. Last day for Mayor to act is July 15, 2019.
07/03/2019    Council adopted item forthwith.
06/28/2019    City Clerk scheduled item for Council on July 3, 2019.
06/28/2019    Council adopted item, as amended, forthwith.
06/28/2019    City Administrative Officer document(s) referred to Council.
06/27/2019    Document(s) submitted by City Administrative Officer, as follows:

              City Administrative Officer report 0220-05534-0001, dated June 27, 2019, relative to
              the report prepared by the Bureau of Sanitation relative to a new deployment plan
              addressing livability services, specifically homeless encampment and illegal dumping
              clean-ups and a report on the funding of proposed overtime expenditures and the
              potential use of special funds to support the program.
06/25/2019    Energy, Climate Change, and Environmental Justice Committee approved as amended .
06/25/2019    Budget and Finance Committee; Homelessness and Poverty Committee waived
              consideration of item .
06/25/2019    City Clerk scheduled item for Council on June 28, 2019.
06/21/2019    Energy, Climate Change, and Environmental Justice Committee scheduled item for
              committee meeting on June 25, 2019.
06/20/2019    Personnel and Animal Welfare Committee waived consideration of item .
06/18/2019    Energy, Climate Change, and Environmental Justice Committee approved as amended .
06/14/2019    Energy, Climate Change, and Environmental Justice Committee scheduled item for
              committee meeting on June 18, 2019.
06/14/2019    Public Works: Sanitation document(s) referred to Budget and Finance Committee;
              Energy, Climate Change, and Environmental Justice Committee; Homelessness and
              Poverty Committee; Personnel and Animal Welfare Committee.
06/14/2019    Document(s) submitted by Public Works: Sanitation, as follows:

           Bureau of Sanitation report, dated June 14, 2019, relative to methodologies for
           addressing illegal dumping.
06/05/2019 Motion document(s) referred to Energy, Climate Change, and Environmental Justice
           Committee.




Wednesday, February 26, 2020                                                                      Page 2
of 2
Mayor Garcetti announces new plan to deploy new Sanitation teams, deli...   https://www.lamayor.org/mayor-garcetti-announces-new-plan-deploy-ne...
            Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 45 of 47 Page ID #:1135


                        How can we help? (/how-can-we-help)    About Mayor Garcetti (/about)   Meet the Team (/our-team)




                        Our Work (/OurWork)    Press Room (/PressRoom)




                     JUNE 19, 2019

                     LOS ANGELES — Mayor Garcetti today outlined a new strategy to overhaul the City’s approach to street
                     cleanups, deliver services to homeless Angelenos living in encampments, and address illegal dumping.



                     The City will no longer rely solely on a case-by-case, complaint-driven model for clean ups — instead
                     creating neighborhood-based comprehensive cleaning and rapid engagement (CARE) teams that will
                     use data-driven tools to provide public health services to encampments, identify areas of highest need,
                     and ensure that the hardest-hit areas receive regularly scheduled cleanups and hygiene services.


                     Each CARE team will be assigned to a specific location, enabling the City to deploy clean up services
                     more eﬃciently, and help sanitation workers build stronger relationships with homeless Angelenos in
                     desperate need. The teams will receive specialized mental health training and deliver public health
                     resources — including daily trash collection and mobile restrooms — to homeless communities.


                     “There is no one-size-fits-all approach to solving homelessness. This humanitarian emergency
                     demands strategies that are nimble, targeted, and sensitive to the needs of our homeless neighbors
                     and everyone who calls Los Angeles home,” said Mayor Eric Garcetti. “Our new CARE teams will help
                     improve public health and strengthen the public good by providing a services-led approach. We want to
                     do more to connect homeless Angelenos with the resources they need, and bring added energy to the




1 of 3                                                                                                                         2/26/2020, 3:38 AM
Mayor Garcetti announces new plan to deploy new Sanitation teams, deli...    https://www.lamayor.org/mayor-garcetti-announces-new-plan-deploy-ne...
            Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 46 of 47 Page ID #:1136
                     work of keeping our neighborhoods clean.”


                     Pending passage by the City Council, the new plan will scale up public health services, crack down on
                     illegal dumping, and clean up L.A.’s streets by boosting the number of sanitation teams from 20 to 30,
                     and investing more than $6 million in additional funds in better equipment and supplies.


                     In addition to a citywide team and a team working on the L.A. River, each Council District will be
                     assigned a dedicated CARE team.


                     The City will also be piloting a new mobile hygiene station, equipped with showers and restrooms, and
                     is developing a program to train and hire homeless Angelenos to support cleanup efforts in and around
                     encampments.


                     The new Sanitation deployment plan proposes four new regional facilities for a total of five deployment
                     centers across the City: Washington Yard, Harbor Yard, East Valley District, San Fernando Road Yard,
                     and Lopez Canyon Yard. Daily deployment from these yards would reduce response and drive times for
                     the new teams; help tailor the work of each team to the needs of their assigned neighborhood to ensure
                     unsheltered Angelenos receive services from the same crew each day; and result in more routine
                     services to areas impacted by illegal dumping.


                     “Providing services to protect public health is at the core of LASAN’s mission,” said Enrique Zaldivar,
                     General Manager of the Bureau of Sanitation. “This deployment plan does that and also further
                     engenders critical trust with the homeless community.”


                     The plan will be overseen by the newly created Mayor’s Public Health Task Force, led by senior
                     members of the Mayor’s Oﬃce of City Services and the Mayor’s Oﬃce of City Homelessness Initiatives.


                     The $6.3 million investment -- in addition to $26.5 million in existing funding -- will create 47 new
                     sanitation positions, purchase new equipment, and fund overtime pay, which is subject to review by the
                     City Council. If passed, the program would launch in the fall of this year.



                       Email*               Zip                GET UPDATES

                                                                                                                                   (https://www.fli

                                                                                          (https://twitter.com
                                                                                                (https://www.facebook.com
                                                                                                      (https://www.instagram.com
                                                                                                            (https://www.linkedin.com
                                                                                                                  (https://www.youtube
                                                                                                                        /photos

                                                                                          /mayorofla)
                                                                                              /garcetti) /in/ericgarcetti/)
                                                                                                               /user/MayorEricGarc
                                                                                                    /mayorofla/)     /99292716@N0


                     Mayor Eric Garcetti                                                           311 (https://myla311.lacity.org/)

                     City of Los Angeles                                                           City Data (https://data.lacity.org)
                                                                                                   City Directory
                        200 N. Spring St.,                                                         (https://www.lacity.org/your-
                        Los Angeles, CA 90012                                                      government/government-
                        +1-213-978-1028                                                            information/city-directory)




2 of 3                                                                                                                                   2/26/2020, 3:38 AM
Mayor Garcetti announces new plan to deploy new Sanitation teams, deli...     https://www.lamayor.org/mayor-garcetti-announces-new-plan-deploy-ne...
            Case 2:19-cv-06182-DSF-PLA Document 39 Filed 02/26/20 Page 47 of 47 Page ID #:1137
                         mayor.helpdesk@lacity.org        Neighborhood Info
                                                          (http://neighborhoodinfo.lacity.org/)



                                             Search           © 2019. All rights reserved. Disclaimer (/terms) | Privacy Policy
                                                                                                                     (/privacy)




3 of 3                                                                                                                            2/26/2020, 3:38 AM
